     Price Law Group, APC
1
     5940 S. Rainbow Blvd., Suite 3014
2    Las Vegas Nevada, 89118
     Phone: 702-794-2008
3
     alpert@pricelawgroup.com
4
     Steven A. Alpert, NV Bar #8353
5    Attorneys for Plaintiff Jacey Pacha
6
                              UNITED STATES DISTRICT COURT
7                                  DISTRICT OF NEVADA
                                   LAS VEGAS DIVISION
8

9
                                                 Case No.: 2:20-cv-00148-KJD-BNW
10
     JACEY PACHA,

11
                 Plaintiff,                      STIPULATION AND ORDER TO
                                                 EXTEND TIME FOR PLAINTIFF
12
           v.                                    TO FILE RESPONSE TO
                                                 DEFENDANT CREDIT ONE BANK,
13                                               N.A.’S MOTION TO DISMISS AND
     CREDIT ONE BANK, N.A.                       COMPEL ARBITRATION
14
                 Defendant.
15

16

17         Plaintiff Jacey Pacha (“Plaintiff”) and Defendant Credit One Bank, N.A.

18   (“Defendant”, collectively the “Parties”) hereby stipulate, through their respective

19   undersigned counsel, that Plaintiff shall have a 7 day extension to file her response

20   to Defendant’s Motion to Compel Arbitration (Doc. 6) and to Dismiss (Doc. 7),

21   given Plaintiff’s representations to Defendant regarding the reasons for missing

22   the deadlines.

23         ///

24         ///

25         ///




                                              -1-
1          The Parties agree that Plaintiff should have up to and including March 27,
2    2020 to file a response to Defendant’s Motion to Compel Arbitration and to
3    Dismiss.
4

5    RESPECTFULLY SUBMITTED,
6

7    Dated: March 26, 2020                        Dated: March 26, 2020
8
     Price Law Group, APC                         SNELL & WILMER L.L.P.
9

10   By:/s/Steven A. Alpert                       By: /s/ Michael Paretti
     Steven A. Alpert, NV Bar #8353               Michael Paretti, NV Bar #13926
11
     5940 S. Rainbow Blvd., Suite 3014            3883 Howard Hughes Parkway
12   Las Vegas Nevada, 89118                      Suite 1100
     Phone: 702-794-2008                          Las Vegas, Nevada 89169
13   alpert@pricelawgroup.com                     Attorneys for Defendant Credit One
14
     Attorneys for Plaintiff                      Bank, N.A.
     Suzette Secondi
15

16         IT IS SO ORDERED:
17

18
                                    UNITED STATES DISTRICT JUDGE
19
                                             4/2/2020
20                                  Dated: _________________
21

22

23

24

25




                                            -2-
